—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered June 24, 1997, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 23A to 5V2 years, unanimously affirmed.
The court properly exercised its discretion in denying the defense challenge for cause at issue, since the court had the opportunity to witness the venire person and his responses and the totality of those responses established that he harbored no actual bias and would be able to remain impartial (see, People v Middleton, 220 AD2d 202, lv denied 87 NY2d 848).
Each of defendant’s challenges to the prosecutor’s summation require preservation (see, People v Burke, 72 NY2d 833, 836), and we decline to review these unpreserved arguments in the interest of justice. Were we to review these claims, we would find that the prosecutor’s summation did not deprive defendant of a fair trial (see, People v DAlessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.